
	

113 HRES 138 IH: Expressing support for designation of a “Welcome Home Vietnam Veterans Day”.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 138
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. Linda T. Sánchez of
			 California (for herself, Mr. Peters of
			 California, Mr. Brady of
			 Pennsylvania, Mr.
			 Fitzpatrick, Mr. McGovern,
			 Ms. Bordallo,
			 Mr. Loebsack,
			 Mr. Grijalva,
			 Mr. Cohen, and
			 Mr. Takano) submitted the following
			 resolution; which was referred to the Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Expressing support for designation of a
		  Welcome Home Vietnam Veterans Day.
	
	
		Whereas the Vietnam War was fought in Vietnam from 1961 to
			 1975, and involved North Vietnam and the Viet Cong in conflict with the United
			 States Armed Forces and South Vietnam;
		Whereas the United States became involved in Vietnam
			 because policymakers in the United States believed that if South Vietnam fell
			 to a Communist government then Communism would spread throughout the rest of
			 Southeast Asia;
		Whereas members of the United States Armed Forces began
			 serving in an advisory role to the South Vietnamese in 1961;
		Whereas as a result of the Gulf of Tonkin incidents on
			 August 2, 1964, and August 4, 1964, Congress overwhelmingly passed the Gulf of
			 Tonkin Resolution, on August 7, 1964, which effectively handed over war-making
			 powers to President Johnson until such time as peace and
			 security had returned to Vietnam;
		Whereas in 1965, United States Armed Forces ground combat
			 units arrived in Vietnam;
		Whereas by the end of 1965, there were 80,000 United
			 States troops in Vietnam, and by 1969 a peak of approximately 543,000 troops
			 was reached;
		Whereas on January 27, 1973, the Treaty of Paris was
			 signed, which required the release of all United States prisoners-of-war held
			 in North Vietnam and the withdrawal of all United States Armed Forces from
			 South Vietnam;
		Whereas on March 30, 1973, the United States Armed Forces
			 completed the withdrawal of combat troops from Vietnam;
		Whereas more than 58,000 members of the United States
			 Armed Forces lost their lives in Vietnam and more than 300,000 members of the
			 Armed Forces were wounded;
		Whereas in 1982, the Vietnam Veterans Memorial was
			 dedicated in the District of Columbia to commemorate those members of the
			 United States Armed Forces who died or were declared missing-in-action in
			 Vietnam;
		Whereas the Vietnam War was an extremely divisive issue
			 among the people of the United States;
		Whereas members of the United States Armed Forces who
			 served bravely and faithfully for the United States during the Vietnam War were
			 caught upon their return home in the crossfire of public debate about the
			 involvement of the United States in the Vietnam War;
		Whereas the establishment of a Welcome Home Vietnam
			 Veterans Day would be an appropriate way to honor those members of the
			 United States Armed Forces who served in Vietnam during the Vietnam War;
			 and
		Whereas March 30, 2013, would be an appropriate day to
			 establish as Welcome Home Vietnam Veterans Day: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of Welcome Home Vietnam Veterans Day;
			(2)honors and recognizes the contributions of
			 veterans of the Armed Forces who served in Vietnam; and
			(3)encourages the people of the United States
			 to observe Welcome Home Vietnam Veterans Day with appropriate
			 ceremonies and activities that promote awareness of the contributions of
			 veterans who served in Vietnam and the importance of helping Vietnam era
			 veterans re-adjust to civilian life.
			
